 

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of September 25,
2020 is made effective as of October 1, 2020 by and between Thomas Carter, an
individual resident of Texas (“Executive”), and Nexstar Media Group, Inc., a
Delaware corporation (the “Company”).

The Company desires to retain the services of Executive as Chief Operating
Officer and President of Nexstar Media Group, Inc. and Nexstar Inc., and
Executive desires to be employed by the Company under the terms and conditions
of this Agreement.

In consideration of the mutual promises set forth herein and the mutual benefits
to be derived from this Agreement, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Position and Duties.  Subject to the terms and conditions of this Agreement,
during the term of this Agreement, the Company will employ Executive and
Executive will serve as President and Chief Operating Officer of Nexstar Media
Group, Inc. and Nexstar Inc.  In such position, Executive will perform such
duties as shall be reasonably assigned to him from time to time by the Company’s
Chief Executive Officer (the “CEO”) and/or its Board of Directors (the “Board”),
which are commensurate and consistent with the duties of a chief operating
officer and a president.  Executive will devote his best efforts to his
employment with the Company and will devote substantially all of his business
time and attention to the performance of his duties under this Agreement;
provided that the foregoing will not preclude Executive from devoting reasonable
time to the supervision of his personal investments, civic and charitable
affairs and serving on other boards, provided, that such activities do not
materially interfere with the performance of Executive’s duties hereunder and,
with respect to service on any board, the CEO has consented thereto.

2. Term of Employment.  Unless terminated earlier as provided below, the
Company’s employment of Executive under this Agreement will continue until
December 31, 2023 (the “Term”), provided, however, that the Term will be
automatically renewed and extended for successive one-year period(s) unless, at
least ninety (90) days prior to the end of the Term or any subsequent renewal
term, Executive or the Company gives written notice to the other party of the
notifying party’s intent not to extend the Term or any renewal term.

3. Termination.  The Company’s employment of Executive under this Agreement
shall terminate prior to the end of the Term, or any subsequent renewal term,
specified in Paragraph 2 hereof only under the following circumstances:

(a) Death.  Executive’s death, in which case Executive’s employment will
terminate on the date of death.

(b) Disability.  If, as a result of Executive’s illness, physical or mental
disability or other incapacity, Executive is unable to substantially perform,
with or without reasonable accommodation (as defined under the Americans with
Disabilities Act), Executive’s material job

1

 

--------------------------------------------------------------------------------

duties under this Agreement for any period of six (6) consecutive months, and
after receiving thirty (30) days written notice of termination by the Company to
Executive (which may occur after the end of such six-month period), Executive
shall not have returned to the performance of Executive’s job duties hereunder
on a full-time basis, then the Company may terminate Executive’s employment
hereunder.

(c) Termination by the Company for Cause.  The Company may terminate Executive’s
employment at any time for Cause, such termination to be effective as of the
date stated in a written notice of termination delivered by the CEO to
Executive.  Any termination under this Paragraph 3(c) shall not also be deemed
to be a termination under Paragraph 3(d) hereof.  For the purposes of this
Agreement, “Cause” is defined to mean any of the following activities by
Executive: (i) the conviction of Executive for a felony or a crime involving
moral turpitude or the commission of any act involving dishonesty, disloyalty or
fraud with respect to the Company or any of its subsidiaries or affiliates; (ii)
substantial repeated failure to perform material job duties which are reasonably
directed by the CEO or the Board and which are consistent with the terms of this
Agreement and the position specified in Paragraph 1, which is not cured within
thirty (30) days after written notice thereof to Executive; (iii) gross
negligence or willful misconduct with respect to the Company or any of its
subsidiaries or affiliates, in each instance which has caused or is reasonably
likely to cause material harm to the Company; or (iv) any other willful breach
of a material provision of this Agreement, which is not cured within thirty (30)
days after written notice thereof to Executive.

(d) Termination by the Company Other Than for Cause.  The Company may terminate
Executive’s employment for any reason or for no reason, other than for Cause and
including in connection with a Change in Control (as defined in Paragraph
21(d)), upon thirty (30) days prior written notice to Executive.  Such
termination will be effective as of the date stated in a written notice of
termination delivered by the CEO to Executive.

(e) Termination by Executive for Good Reason.  Executive may terminate his
employment hereunder at any time for Good Reason, such termination to be
effective as of the date stated in a written notice of termination delivered by
Executive to the Company (or such earlier date after the delivery of such notice
as the Company may elect).  For purposes of this Agreement, “Good Reason” shall
mean any of the following (i) a material reduction in the job duties,
responsibilities, authority, or position of Executive, (ii) a material breach by
the Company of a material provision of this Agreement, which has not been cured
by the Company within thirty (30) days after written notice of noncompliance has
been given by Executive to the Company, or (iii) any requirement that Executive
relocate or maintain an office more than one hundred (100) miles from Dallas,
Texas.  A termination of Executive’s employment for Good Reason in accordance
with this Paragraph 3(e) is intended to be treated as an involuntary separation
from service for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”).

(f) Voluntary Termination by Executive Without Good Reason.  Executive may
voluntarily terminate his employment hereunder for any reason or for no reason
upon thirty (30) days prior written notice to the Company.  Such termination
shall be effective as of the date stated in a written notice of termination
delivered by Executive to the Company (or such earlier date after the delivery
of such notice as the Company may elect).

 

2

 

 

--------------------------------------------------------------------------------

In no event will the termination of Executive’s employment affect the rights and
obligations of the parties set forth in this Agreement, except as expressly set
forth herein.  Any termination of Executive’s employment pursuant to this
Paragraph 3 will be deemed to include a resignation by Executive of all
positions with the Company and each of its subsidiaries and affiliates.

4. Compensation.

(a) Base Salary.  During the Term, and any subsequent renewal term, Executive
will be entitled to receive an annual base salary (“Base Salary”) at the rate
specified below:

Period

Base Salary

From October 1, 2020 and thereafter

$1,000,000.00

 

 

Executive will be eligible for annual merit increases at the discretion of the
CEO.  The Company shall pay to Executive his Base Salary ratably during each
12-month period under this Agreement on a basis consistent with other Company
executives.

(b) Bonus Incentives. Executive will be eligible to receive annual incentive
compensation (the “Bonus”) as set forth in Exhibit A attached hereto.  Subject
to the approval of the CEO and the Compensation Committee, the Company shall pay
Executive a single sum cash amount equal to the Bonus, if any, earned in
accordance with this Paragraph 4(b) within thirty (30) days after the
independent certified public accountants regularly employed by the Company have
made available to the Company the Company’s audited financial statements for the
appropriate fiscal year.  Executive will be eligible to receive payment of his
Bonus, if any, provided Executive is employed on the date of payment, except
that the Executive will be eligible to receive a “Prorated Bonus” payment for
the year in which the Executive terminates employment under the circumstances
described in Paragraph 6. Any Prorated Bonus shall be determined by multiplying
(i) the actual Bonus the Executive would have been due for the full year based
on actual results for such year had the Executive remained employed through the
payment date by (i) a fraction, the numerator of which is the number of days
between (and inclusive of) the first day of the applicable bonus program year
and the date of the Executive’s termination of employment, and the denominator
of which is the total number of days in the applicable bonus program year), such
Prorated Bonus to be payable at the same time bonuses under the Annual Incentive
Plan are paid to other senior executives of the Company (and in all events no
later than March 15 of the calendar year following the calendar year in which
the Executive incurs a termination of employment).

(c) Equity Incentives. Upon execution of this Agreement the Company shall grant
to Executive Restricted Stock Units (“RSUs”) as set forth in Exhibit A attached
hereto and subject to the conditions thereunder.  Thereafter, Executive shall
be  eligible to participate in the Company’s equity compensation program on a
basis consistent with the other Company executives.

5. Fringe Benefits. During the Term and any subsequent renewal term,

(a) Executive shall be entitled to participate, at the Company’s expense, in any
retirement plan, pension plan, life insurance plan, health insurance plan or
fringe or other comparable benefit plan which the Company from time to time
makes available generally to its corporate executive employees.

 

3

 

 

--------------------------------------------------------------------------------

(b) Executive shall also be entitled to three (3) weeks paid vacation for each
year during the Term, or any subsequent renewal term; provided however, that any
vacation not taken as of the end of any calendar year will be forfeited.

(c) Executive will receive $750.00 per month for automobile allowance.

(d) Executive will be reimbursed by the Company for all approved business
expenses (which approval shall not be unreasonably withheld) incurred by him on
behalf of the Company upon presentation of appropriate documentation.

6. Termination Payments.

(a) Termination Due to Death or Disability. In the event the Executive incurs a
termination of employment under Paragraphs 3(a) or 3(b), the Company will make
the following payments to the Executive (or Executive’s estate):

(i) all accrued and unpaid Base Salary as of the date of termination as provided
in Paragraph 4(a), which shall be paid in a lump sum within 30 days of the
Executive’s termination of employment,

(ii) an amount equal to all accrued but unused vacation time (calculated at the
rate of Base Salary in effect on such date), which shall be paid in a lump sum
within 30 days of the Executive’s termination of employment,

(iii) an amount equal to any earned but unpaid Bonus relating to performance
periods preceding the year of the Executive’s termination of employment (amounts
payable under subparagraphs (i), (ii) and (iii) shall be referred to as “Accrued
Benefits”), and  

(iv) an amount equal to the Executive’s Prorated Bonus, which shall be paid in
accordance with Paragraph 4(b).

(b) Termination by the Company for Cause or Voluntary Termination by Executive
Without Good Reason. In the event the Executive incurs a termination of
employment under Paragraphs 3(c) or 3(f), the Company will pay to the Executive
(or Executive’s estate pursuant to Paragraph 6(a) hereof) and amount equal to
his Accrued Benefits, in a lump sum within 30 days of the Executive’s
termination of employment.

(c) Termination by the Company Other than for Cause or Termination by the
Executive for Good Reason. In the event the Executive incurs a termination of
employment under Paragraphs 3(d) or 3(e) then the Company shall pay the
Executive an amount equal to the Executive’s Accrued Benefits.  In addition,
subject to the Executive signing a separation agreement containing, among other
provisions, a general release of claims in favor of the Company and related
persons and entities, confidentiality, return of property, non-disparagement,
non-compensation, non-solicitation and other restrictive covenants in a form and
manner satisfactory to the Company (the “Separation Agreement and Release”) and
the Separation Agreement and Release becoming fully effective and irrevocable,
all within sixty (60) days of the Executive’s termination of employment under
Paragraphs 3(d) or 3(e) (“Release Period”) the Company will pay to the Executive
the following benefits:

 

4

 

 

--------------------------------------------------------------------------------

(i) an amount equal to twelve (12) months Executive’s then current Base Salary,
in a lump sum within sixty (60) days of the Executive’s termination of
employment,

(ii) in the event the Executive’s termination of employment is described under
Paragraph 3(d), an amount equal to the Executive’s Prorated Bonus, which shall
be paid in a lump sum in accordance with Paragraph 4(b),

(iii) in the event the Executive’s termination of employment is described under
Paragraphs 3(e), an amount equal to the Executive’s Prorated Bonus, except that
the Prorated Bonus shall be determined based on the Executive’s target Bonus in
effect on the date of the Executive’s termination of employment and shall be
payable within sixty (60) days of the Executive’s termination of employment, and

(iv) an additional $20,800.00.

(d) The receipt of any severance payments or benefits pursuant to Paragraph 6(c)
shall be subject to (i) the Executive’s submission to the Company of an executed
Separation Agreement and Release that becomes fully effective within the Release
Period and (ii) the Executive’s compliance with Paragraph 7 and the Separation
Agreement and Release.  In the event an executed Separation and Release
Agreement does not become fully effective within the Release Period or the
Executive has failed to comply with Paragraph 7 and the Separation Agreement and
Release, the Executive shall forfeit his right to receive any severance payments
or benefits under Paragraph 6(c) and the Company shall have the right to recoup
from the Executive any previously made severance payments or benefits under
Paragraph 6(c).  

7. Covenant Not to Compete and Non-Disclosure.

(a) During the term of Executive’s employment pursuant to this Agreement and for
a period of one (1) year thereafter, Executive covenants and agrees that
Executive will not within any DMA (as determined from time to time by the A.C.
Nielsen Company or its successor) in which the Company operates a television
broadcast facility on the date that Executive’s employment by the Company
terminates (or in which the Company has agreed to acquire, or the Board has
approved pursuing (and the Company has not abandoned) the acquisition of, a
television broadcast facility on or prior to such date) whether directly or
indirectly, with or without compensation, (x) enter into or engage in the
business of television broadcasting, (y) be employed by, act as a consultant to,
act as a director of or own beneficially five percent (5%) or more of any class
of equity or debt securities of any corporation or other commercial enterprise
in the business of television broadcasting, or (z) solicit or do any business
with respect to television broadcasting with any then-existing customers of the
Company.  During the one (1) year after Executive’s employment with the Company
terminates, neither Executive nor any of Executive’s affiliates will hire,
solicit, employ or contract with respect to employment any officer or employee
of the Company.  For purposes of this Paragraph 7, the term “Company” will
include the Company and each of its subsidiaries or other affiliates, and each
such entity is an express third-party beneficiary of this Agreement.

(b) Executive agrees to disclose promptly to the Company and does assign and
agree to assign to the Company, free from any obligation to Executive, all
Executive’s right, title and

 

5

 

 

--------------------------------------------------------------------------------

interest in and to any and all ideas, concepts, processes, improvements and
inventions made, conceived, written, acquired, disclosed or developed by
Executive, solely or in concert with others, during the term of Executive’s
employment by the Company, which relate to the business, activities or
facilities of the Company, or resulting from or suggested by any work Executive
may do for the Company or at its request.  Executive further agrees to deliver
to the Company any and all drawings, notes, photographs, copies, outlines,
specifications, memoranda and data relating to such ideas, concepts, processes,
improvements and inventions, to cooperate fully during Executive’s employment
and thereafter in the securing of copyright, trademark or patent protection or
other similar rights in the United States and foreign countries, and to give
evidence and testimony and to execute and deliver to the Company all documents
requested by it in connection therewith.

(c) Except as expressly set forth below, Executive agrees, whether during
Executive’s employment pursuant to this Agreement or thereafter, except as
authorized or directed by the Company in writing or pursuant to the normal
exercise of Executive’s responsibilities hereunder, not to disclose to others,
use for Executive’s or any other Person’s (as defined herein) benefit, copy or
make notes of any confidential information or trade secrets or relating to the
business, activities or facilities of the Company which may come to Executive’s
knowledge prior to or during Executive’s employment pursuant to this Agreement
or thereafter.  Executive will not be bound to this obligation of
confidentiality and nondisclosure if:

(i) the information in question has become part of the public domain by
publication or otherwise through no fault of Executive;

(ii) the information in question is disclosed to the recipient by a third party
and Executive reasonably believes such third party is in lawful possession of
the information and has the lawful right to make disclosure thereof; or

(iii) Executive is required to disclose the information in question pursuant to
applicable law or by a court of competent jurisdiction.

Pursuant to 18 U.S.C. §1833(b), Executive understands that he will not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret of the Company that (i) is made (A) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to his attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.
Executive understands that if he files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, he may disclose the trade secret to
his attorney and use the trade secret information in the court proceeding if he
(I) files any document containing the trade secret under seal, and (II) does not
disclose the trade secret, except pursuant to court order. Nothing in this
Agreement, or any other agreement that Executive has with the Company, is
intended to conflict with 18 U.S.C. §1833(b) or create liability for disclosures
of trade secrets that are expressly allowed by such section. Further, nothing in
this Agreement or any other agreement that Executive has with the Company shall
prohibit or restrict him from making any voluntary disclosure of information or
documents concerning possible violations of law to any governmental agency or
legislative body, or any self-regulatory organization, in each case, without
advance notice to the Company.

 

6

 

 

--------------------------------------------------------------------------------

(d) Upon termination of employment pursuant to this Agreement, Executive will
deliver to the Company all records, notes, data, memoranda, photographs, models
and equipment of any nature which are in Executive’s possession or control and
which are the property of the Company.

(e) The parties understand and agree that the remedies at law for breach of the
covenants in this Paragraph 7 would be inadequate and that the Company will be
entitled to seek injunctive or such other equitable relief as a court may deem
appropriate for any breach of these covenants.  If any of these covenants will
at any time be adjudged invalid to any extent by any court of competent
jurisdiction, such covenant will be deemed modified to the extent necessary to
render it enforceable.

8. Entire Agreement.  This Agreement, together with any Company long-term
incentive plans and/or restricted stock award or option agreements between
Executive and the Company, embodies the entire agreement between the parties
hereto with respect to Executive’s employment with the Company, and there have
been and are no agreements, representations or warranties between the parties
other than those set forth or provided for therein.  If any of the terms of this
Agreement conflict with terms of any Company long-term incentive plans or
restricted stock award or option agreements between Executive and the Company,
then the terms of this Agreement shall control, govern and be given full force
and effect.

9. No Assignment.  This Agreement shall not be assigned by Executive without the
prior written consent of the Company and any attempted assignment without such
prior written consent shall be null and void and without legal effect; provided,
however, that in the case of Executive’s death or disability this Agreement may
be enforced by Executive’s executors, personal representatives or guardians, to
the extent applicable.  This Agreement shall not be assigned by the Company
without the prior written consent of Executive except to any successor to the
business of the Company.

10. Notices.  All notices, requests, demands and other communications hereunder
will be deemed to have been duly given when (i) delivered by hand or if mailed,
by certified or registered mail, with postage prepaid; (ii) hand delivered; or
(iii) sent overnight mail or overnight courier:

(a) If to Executive, then to his address on file with the Company’s Payroll
Department, or as Executive may otherwise specify by prior written notice to the
Company; and

(b) If to the Company, then to Nexstar Media Group, Inc., 545 E. John Carpenter
Freeway, Suite 700, Irving, TX 75062, Attention: Perry A. Sook or as the Company
may otherwise specify by prior written notice to Executive.

11. Amendment; Modification.  This Agreement may not be amended, modified or
supplemented other than in a writing signed by both parties hereto.

12. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

13. Headings.  The headings in the sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

 

7

 

 

--------------------------------------------------------------------------------

14. Severability.  The parties agree that if any provision of this Agreement
shall under any circumstances be deemed invalid or inoperative, the Agreement
shall be construed with the invalid or inoperative provision deleted, and the
rights and obligations of the parties shall be construed and enforced
accordingly.

15. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal law of the State of Delaware without giving effect
to any choice of law or conflict provision or rule that would cause the laws of
any jurisdiction other than the State of Delaware to be applied.

16. Legal Fees.  In the event of any litigated dispute between or among any of
the parties to this Agreement, the reasonable legal fees and expenses of the
party successful in such dispute (whether by way of a decision by a court or
other tribunal) shall be paid promptly by the unsuccessful party upon
presentation by the successful party of an invoice therefor.

17. Representations.  Executive represents and warrants to the Company that
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity.

18. Strict Construction.  The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties, and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

19. Withholding of Taxes.  All payments made to Executive under this Agreement
will be subject to withholding or deduction by reason of the Federal Insurance
Contribution Act, as amended, federal income tax, state income tax, and all
other applicable laws and regulations.

20. Binding Arbitration.

(a) Generally.  The arbitration procedures described in this Paragraph 20 will
be the sole and exclusive method of resolving and remedying any claim under this
Agreement (each such claim, a “Dispute”); provided that nothing in this
Paragraph 20 will prohibit a Person from instituting litigation to enforce any
Final Arbitration Award (as defined herein).  Except as otherwise provided in
the Employment Arbitration Rules of the American Arbitration Association as in
effect from time to time (the “AAA Rules”), the arbitration procedures described
in this Paragraph 20 and any Final Arbitration Award (as defined herein) will be
governed by, and will be enforceable pursuant to, the Uniform Arbitration Act as
in effect in the State of Texas from time to time.  “Person” for the purposes of
this Agreement means an individual, a partnership, a limited liability company,
a corporation, an association, a joint stock company, a trust, a joint venture,
an unincorporated organization or any governmental entity.

(b) Notice of Arbitration.  If a Person asserts that there exists a Dispute,
then such Person (the “Disputing Person”) will give each other Person involved
in such Dispute a written notice setting forth the nature of the asserted
Dispute.  If all such Persons do not resolve any such asserted Dispute prior to
the 10th business day after such notice is given, then any of them may commence
arbitration pursuant to this Paragraph 20 by giving each other Person involved
in such Dispute a

 

8

 

 

--------------------------------------------------------------------------------

written notice to that effect (an “Arbitration Notice”), setting forth any
matters which are required to be set forth therein in accordance with the AAA
Rules.

(c) Selection of Arbitrator.  An arbitrator will be selected in accordance with
the AAA Rules.

(d) Conduct of Arbitration.  The arbitration will be conducted in the Dallas,
Texas, metropolitan area under the AAA Rules, as modified by any written
agreement among the Persons involved in the Dispute in question.  The arbitrator
will conduct the arbitration in a manner so that the final result,
determination, finding, judgment or award determined by the arbitrator (the
“Final Arbitration Award”) is made or rendered as soon as practicable, and the
Persons involved will use all reasonable efforts to cause a Final Arbitration
Award to occur within ninety (90) days after the arbitrator is selected.  Any
Final Arbitration Award will be final and binding upon all Persons and there
will be no appeal from or reexamination of any Final Arbitration Award, except
in the case of fraud, perjury or evident partiality or misconduct by the
arbitrator prejudicing the rights of such Persons or to correct manifest
clerical errors.

(e) Enforcement.  A Final Arbitration Award may be enforced in any state or
federal court having jurisdiction over the subject matter of the related
Dispute.

(f) Attorneys’ Fees and Expenses.  Each prevailing Person in any arbitration
proceeding described in this Paragraph 20 will be entitled to recover from any
non-prevailing Person(s) its reasonable costs and attorneys’ fees in addition to
any damages or other remedies awarded to such prevailing Person.  As part of any
Final Arbitration Award, the arbitrator may designate the prevailing Person(s)
for purposes of this Paragraph 20.

21. 280G Net-Better Cut Back.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise) (the “Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), and (ii) the reduction of the amounts payable to Executive under
this Agreement to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”) would provide the
Executive with a greater after tax amount than if such amounts were not reduced,
then the amounts payable to Executive under this Agreement shall be reduced (but
not below zero) to the Safe Harbor Cap. For purposes of reducing the Payments to
the Safe Harbor Cap, only amounts payable under this Agreement (and no other
Payments) shall be reduced. If the reduction of the amounts payable hereunder
would not result in a greater after tax result to Executive, no amounts payable
under this Agreement shall be reduced pursuant to this provision.

(b) All determinations required to be made under this Paragraph 21 shall be made
by the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from

 

9

 

 

--------------------------------------------------------------------------------

the Company or the Executive that there has been a Payment, or such earlier time
as is requested by the Company. Notwithstanding the foregoing, in the event (i)
the Board shall determine prior to the Change in Control that the Accounting
Firm is precluded from performing such services under applicable auditor
independence rules or (ii) the Audit Committee of the Board determines that it
does not want the Accounting Firm to perform such services because of auditor
independence concerns or (iii) the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Board shall appoint another nationally recognized public accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). If payments are reduced to the
Safe Harbor Cap, the Accounting Firm shall provide a reasonable opinion to
Executive that he or she is not required to report any Excise Tax on his or her
federal income tax return. All fees, costs and expenses (including, but not
limited to, the costs of retaining experts) of the Accounting Firm shall be
borne by the Company. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish Executive with a written opinion to such effect. The determination by
the Accounting Firm shall be binding upon the Company and Executive (except as
provided in Paragraph 21(c).

(c) In the event the Internal Revenue Service adjusts the computation of the
Company under Paragraph 21(b) so that the Executive did not receive the greatest
net benefit, the Company shall reimburse the Executive for the full amount
necessary to make the Executive whole, plus a market rate of interest, as
determined by the Committee, within 30 days after such adjustment.

(d) For purposes of this Agreement, “Change in Control” means the occurrence of
one of the following events:

(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor thereto), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities; or

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or

(iii) the stockholders of the Company approve and subsequently consummate a
merger or consolidation of the Company or a Subsidiary with any other
corporation, other than a merger or consolidation (A) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company (or the entity
surviving any merger with the Company) or a direct or indirect parent
corporation of the Company (or the entity

 

10

 

 

--------------------------------------------------------------------------------

surviving any merger with the Company)) outstanding immediately after such
merger or consolidation or (B) by which the corporate existence of the Company
is not affected and following which the Company’s chief executive officer and
directors retain their positions with the Company (and constitute at least a
majority of the Board); or

(iv) the stockholders of the Company approve and effectuate a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

22. Code Section 409A. The benefits provided to Executive under Paragraphs 4, 5
and 6 of this Agreement (“Benefits”) are intended to comply with Section 409A of
the Code or to otherwise be exempt therefrom.

(a) Notwithstanding anything herein to the contrary, if (a) Executive is a
“specified employee” as determined pursuant to Section 409A of the Code as of
the date of Executive’s “separation from service” (within the meaning of Treas.
Reg. 1.409A-1(h)) and if any Benefits or other payment or benefit provided for
in this Agreement or otherwise both (i) constitutes a “deferral of compensation”
within the meaning of Section 409A of the Code and (ii) cannot be paid or
provided in the manner otherwise provided without subjecting Executive to
“additional tax”, interest or penalties under Section 409A of the Code, then any
such Benefits or other payment or benefit that is payable during the first six
months following Executive’s “separation from service” shall be paid or provided
to Executive in a cash lump-sum on the first business day of the seventh
calendar month following the month in which Executive’s “separation from
service” occurs. Any Benefit or other payment or benefit due upon a termination
of Executive’s employment that represents a “deferral of compensation” within
the meaning of Section 409A shall only be paid or provided to Executive upon a
“separation from service”.  

(b) Notwithstanding anything to the contrary in this Agreement, any Benefits or
other payments or benefits provided under this Agreement that is exempt from
Section 409A pursuant to Treas. Reg. 1.409A-1 (b)(9)(v)(A) or (C) shall be paid
or provided to Executive only to the extent that the Benefits or other payments
or benefits are not provided, beyond the last day of the second taxable year of
Executive following the taxable year of Executive in which the “separation from
service” occurs.

(c) To the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
life-time or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which Executive incurred such expenses, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit. For the purposes of
this Agreement, each payment made pursuant to Paragraph 6 shall be deemed to be
separate payments, amounts payable under Paragraph 6 of this Agreement shall be
deemed not to be a “deferral of compensation” subject to Section 409A of the
Code to the extent provided in the exceptions in Treas. Reg. Sections
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation

 

11

 

 

--------------------------------------------------------------------------------

pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Treas. Reg. Section 1.409A-1 through A-6.

(d) In no event may an Executive, directly or indirectly, designate the calendar
year of any payment under this Agreement, and to the extent required by Section
409A of the Code, any payment that may be paid in more than one taxable year
shall be paid in the later taxable year.

23. Termination of Previous Agreements.  This Agreement replaces and terminates
any previous employment agreements (including, without limitation, any
supplements, addendums or amendments thereto) entered into between Executive and
the Company and/or any of its affiliates and predecessors.

The remainder of this page is left blank intentionally.  Signature page follows.




 

12

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and made effective as of the day and year first above written.

 

 

 

/s/ Thomas E. Carter

Thomas Carter

Executive

 

ACCEPTED AND AGREED:

 

NEXSTAR MEDIA GROUP, INC.

 

 

/s/ Perry A. Sook

Perry A. Sook
Chairman & Chief Executive Officer




 

13

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

Annual Incentive Compensation:  For fiscal year 2020, Executive will be eligible
to receive an annual bonus (the “Bonus”) in an amount, if any, up to $618,750.00
(or in excess of such amount as the CEO, with the approval of the Compensation
Committee of the Company’s board of directors (the  “Compensation Committee”)
may determine is appropriate in their sole discretion), to be determined by the
CEO based on, among other things, whether Executive has achieved the personal
goals established for Executive by the CEO and/or the board of directors for
such fiscal year.  Beginning with fiscal year 2021, after the end of each
Company fiscal year during the term of this Agreement, Executive will be
eligible to receive an annual Bonus in an amount, if any, up to one hundred
percent (100%) of Executive’s annual base salary in effect at the end of that
fiscal year (or in excess of such amount, up to a maximum of two hundred percent
(200%) of Executive’s annual base salary in effect at the end of that fiscal
year, as the CEO, with the approval of the Compensation Committee may determine
is appropriate), prorated for any partial fiscal year during which Executive is
employed by the Company pursuant to this Agreement, based on the following
criteria:

 

50% based on the Company’s performance for each such preceding two-year period
equaling or exceeding the midpoint of the Peer Group Companies’ reported
percentage of Net Revenue and/or EBITDA growth based on the audited financial
results; and

 

50% discretionary, based on, but not limited to, the following areas:

Strategic Initiatives

Human Capital Initiatives, including succession planning and execution

Investor Relations Initiatives

 

Restricted Stock Units:  Executive shall be eligible to receive Restricted Stock
Units (“RSUs”) as follows:

 

Thirty-Seven Thousand Five Hundred (37,500) RSUs subject to vesting as follows,
provided Executive is employed with the Company or its Subsidiaries on each such
Vesting Date:

(a)Thirty-Seven Thousand Five Hundred (37,500) RSUs subject to vesting as
follows, provided Executive is employed with the Company or its Subsidiaries on
each such Vesting Date:

Percentage of RSUs

Vesting Date          Shares Vesting# of SharesCumulative Total

September 25, 202133.3%    12,500         12,500

September 25, 202233.3%    12,500         25,000

September 25, 202333.4%    12,500         37,500

 

 

(b)

Thirty-Seven Thousand Five Hundred (37,500) RSUs subject to vesting as follows,
provided Executive is employed with the Company or its Subsidiaries on each such
Vesting Date and the Company’s Total Shareholder Return performance for each
such preceding calendar year equals or exceeds the midpoint of the Peer Group
Companies:

 

Percentage of RSUs

Vesting Date         Shares Vesting# of SharesCumulative Total

September 25, 202133.3%    12,500         12,500

 

14

 

 

--------------------------------------------------------------------------------

September 25, 202233.3%    12,500         25,000

September 25, 202333.4%    12,500         37,500

 

 



TSR Peer Group.  Sinclair Broadcast Group, Inc.; Gray Television, Inc.; Tegna,
Inc.; The E.W. Scripps Company; Meredith Corporation; ViacomCBS; Fox
Corporation; Discovery, Inc.; Gatehouse Media, Inc.; AMC Networks, Inc.; The
Liberty Sirius XM Group; iHeartMedia, Inc.; Clear Channel Outdoor Holdings,
Inc.; and Cinemark Holdings, Inc.  Adjustments to TSR Peer Group. The TSR Peer
Group may be adjusted or changed by the Committee as circumstances warrant,
including the following:

 

(1)    If a TSR Peer Group company becomes bankrupt, the bankrupt company will
remain in the TSR Peer Group positioned at one level below the lowest performing
non-bankrupt TSR Peer Group. In the case of multiple bankruptcies, the bankrupt
TSR Peer Group companies will be positioned below the non-bankrupt companies in
chronological order by bankruptcy date with the first to go bankrupt at the
bottom.

 

(2)    If a TSR Peer Group company is acquired by another company, including
through a management buy-out or going-private transaction, the acquired TSR Peer
Group company will be removed from the TSR Peer Group for the entire performance
period; provided that if the acquired TSR Peer Group company became bankrupt
prior to its acquisition it shall be treated as provided in paragraph (1) above,
or if it shall become delisted according to paragraph (5) below prior to its
acquisition it shall be treated as provided in paragraph (5).

 

(3)    If a TSR Peer Group company spins-off a portion of its business, the TSR
Peer Group company will remain in the TSR Peer Group for the Performance Period.

 

(4)    If a TSR Peer Group company acquires another company, the acquiring TSR
Peer Group company will remain in the TSR Peer Group for the Performance Period.

 

(5)    If a TSR Peer Group company is delisted from either the New York Stock
Exchange (NYSE) or the National Association of Securities Dealers Automated
Quotations (NASDAQ) such that it is no longer listed on either exchange, such
delisted TSR Peer Group company will remain in the TSR Peer Group positioned at
one level below the lowest performing listed company and above the highest
ranked bankrupt TSR Peer Group company (see paragraph (1) above). In the case of
multiple delistings, the delisted TSR Peer Group companies will be positioned
below the listed and above the bankrupt TSR Peer Group companies in
chronological order by delisting date with the first to be delisted at the
bottom of the delisted companies. If a delisted company shall become bankrupt,
it shall be treated as provided in paragraph (1) above. If a delisted company
shall be later acquired, it shall be treated as a delisted company under this
paragraph. If a delisted company shall relist during the Performance Period, it
shall remain in its relative delisted position determined under this paragraph.

 

(6)    If the Company’s or any TSR Peer Group company’s stock splits (or if
there are other similar subdivisions, consolidations or changes in such
company’s stock or capitalization), such company’s Annualized TSR performance
will be adjusted for the stock split so as not to give an

 

15

 

 

--------------------------------------------------------------------------------

advantage or disadvantage to such company by comparison to the other TSR Peer
Group companies.

 

TSR Calculation:

Annualized TSR shall be calculated as:

[gvkhzjwj1k1q000001.jpg]

 

where n represents the number of years over which Annualized TSR is measured.

 

The “Ending Average Stock Price” shall be calculated as the average Closing
Stock Price for the last 20 trading days of the Performance Period.

 

The “Beginning Average Stock Price” shall be calculated as the average Closing
Stock Price for the last 20 trading days prior to the first day of the
Performance Period.

 

The “Closing Stock Price” of a share of stock shall be the closing quotation on
the National Association of Securities Dealers Automated Quotations (NASDAQ) for
the applicable date (or an applicable substitute exchange or quotation system if
the NASDAQ is no longer applicable).

 

“Reinvested Dividend Amount” shall be calculated as the sum of the total
dividends paid on one share of stock during the performance period, assuming
reinvestment of such dividends in such stock (based on the Closing Stock Price
of such stock on the ex-dividend date). For the avoidance of doubt, it is
intended that the foregoing calculation of Reinvested Dividend Amount shall take
into account not only the reinvestment of dividends in a share of Stock but also
capital appreciation or depreciation in the shares of Stock deemed acquired by
such reinvestment.

 

In addition to any other authority or powers granted to the Committee herein or
in the 2019 Plan, the Committee shall have the authority to interpret and
determine the application and calculation of any matter relating to the
determination of Annualized TSR and Relative TSR Performance Rank, including any
terms in the Agreement or this Exhibit A related thereto. The Committee shall
also have the power to make any and all adjustments it deems appropriate to
reflect any changes in the Company’s outstanding stock, including by reason of
subdivision or consolidation of stock or other capital readjustment, the payment
of a stock dividend on the stock, other increase or reduction in the number of
shares of stock outstanding, recapitalizations, reorganizations, mergers,
consolidations, combinations, split-ups, split-offs, spin-offs, exchanges or
other relevant changes in capitalization or distributions to holders of stock.
The determination of the Committee with respect to any such matter shall be
conclusive.

 

 

16

 

 